                Case 19-12153-KBO            Doc 417     Filed 01/21/20        Page 1 of 18




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

BAYOU STEEL BD HOLDINGS, L.L.C., et al.,1                    Case No. 19-12153 (KBO)

                                  Debtors.                   (Jointly Administered)

                                                             Hearing Date: February 13, 2020 at 10:00 am
                                                             Objection Deadline: February 4, 2020 at 4:00 pm


        MOTION OF THE OFFICIAL COMMITTEE OF UNSECURED
   CREDITORS FOR ENTRY OF AN ORDER CONVERTING THE DEBTORS’
CHAPTER 11 CASES TO CASES UNDER CHAPTER 7 OF THE BANKRUPTCY CODE

                  The Official Committee of Unsecured Creditors (the “Committee”) of Bayou

Steel BD Holdings, L.L.C., et al., the above-captioned debtors and debtors-in-possession

(collectively, the “Debtors”), by and through its undersigned counsel, submits this motion (the

“Motion”) pursuant to sections 1112(b) of the Bankruptcy Code for entry of an order converting

the Debtors’ chapter 11 cases to cases under chapter 7 of the Bankruptcy Code. In support of

this Motion, the Committee respectfully states as follows:

                                   PRELIMINARY STATEMENT

                  1.     The Debtors commenced these cases in October 2019 with a plan to

liquidate on-hand inventory and pursue a sale of their idle business operations using the lenders’

cash collateral. At the outset, the Committee raised concerns with the Debtors’ cash collateral

request, arguing that it threatened to leave the estates administratively insolvent while providing

both the ABL Lenders (as defined herein) and Black Diamond with sweeping protections. The

negotiated final cash collateral order reserved certain protections, including advance 506(c) and




1
         The Debtors in these cases are: Bayou Steel BD Holdings, L.L.C.; BD Bayou Steel Investment, LLC; and
         BD LaPlace, LLC.



4849-6542-2256v.4
60280/0001-19111019v1
                Case 19-12153-KBO       Doc 417      Filed 01/21/20   Page 2 of 18




552(b) waivers, in the hope that the sale would generate sufficient value to obviate the

Committee’s concerns. Unfortunately, the $28 million sale to Liberty BSG Holdings (“Liberty”)

does not achieve this goal. While the Committee remains supportive of the Liberty sale, unless

Black Diamond agrees to fund the costs associated with these cases, the estates simply cannot

support the expense associated with remaining in chapter 11. Cause, therefore, exists to convert

these cases to chapter 7 of the Bankruptcy Code.

                  2.    Following the sale closing, the Debtors’ only remaining assets will be

outstanding receivables and estate causes of action, including potential claims against Black

Diamond.       The Debtors, however, represented to the court that they are administratively

insolvent by more than $4 million as of December 23, with expenses continuing to accrue.

Despite the benefits provided to the lenders from liquidating their collateral and conducting a

sale process within the confines of chapter 11, neither the ABL Lenders nor Black Diamond is

willing to fund these costs. Remaining in chapter 11, therefore, will serve only to further

diminish the value of the estates for the Debtors’ creditors.

                  3.    The Debtors are also unable to confirm a chapter 11 plan. The Debtors are

hopelessly insolvent with no continuing operations and no agreement from their lenders to fund

these cases. The Debtors are similarly unable to wind down these cases in a way that would

satisfy known administrative claims.

                  4.    Given the status of the Debtors’ cases, there is no justifiable reason to

remain in chapter 11. As it stands, the only party to gain from remaining in chapter 11 is Black

Diamond, which will attempt to receive the approximately $24 million of net proceeds from the

Liberty sale while leaving an administrative shortfall in excess of $4 million. Conversion of




                                                 2
60280/0001-19111019v1
                Case 19-12153-KBO         Doc 417      Filed 01/21/20     Page 3 of 18




these cases to chapter 7 would end the mounting administrative burn and allow a chapter 7

trustee to continue investigating potential estate causes of action for the benefit of all creditors.

                                   JURISDICTION AND VENUE

                  5.      This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157

and 1334. Venue of this Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter

is a core proceeding pursuant to 28 U.S.C. § 157.

                  6.      Pursuant to Local Rule 9013-1(f), the Committee consents to the entry of a

final judgment or order with respect to this Motion, if it is determined the Court, absent consent

of the parties, cannot enter final orders or judgments consistent with Article III of the United

States Constitution.

                                BASIS FOR RELIEF REQUESTED

                  7.      The predicates for the relief sought herein are section 1112(b) of the

Bankruptcy Code and Rules 1017 and 9014 of the Federal Rules of Bankruptcy Procedure.

                                          BACKGROUND

I.       Procedural Background

                  8.      On October 1, 2019 (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code with this Court. Since the

Petition Date, the Debtors have remained in possession of their assets.

                  9.      On October 10, 2019, the Office of the United States Trustee for Region 3

appointed a five-member Committee consisting of: (i) Tokai Carbon GE LLC; (ii) Tri Coastal

Trading, L.L.C.; (iii) Louisiana Scrap Metal Recycling of Baton Rouge, Inc.; (iv) American State

Equipment Co., Inc.; and (v) the United Steelworkers.2 The Committee selected Kelley Drye &



2
         Docket No. 67.


                                                   3
60280/0001-19111019v1
                Case 19-12153-KBO            Doc 417       Filed 01/21/20        Page 4 of 18




Warren LLP as its lead counsel and Cole Schotz P.C. as Delaware counsel. The Committee also

selected Alvarez & Marsal North America, LLC to serve as its financial advisor.

II.      The Debtors’ Corporate History And Capital Structure

                      10.   Founded in 1979, the Debtors’ historical business consisted of recycling

scrap to produce a variety of structural steel, merchant bar and specialty products, which were

distributed through depots in Tulsa, Chicago and Pittsburgh.3

                      11.   The Debtors are owned by Black Diamond, which acquired the company

from ArcelorMittal for $96 million in April 2016.4 To fund a portion of the acquisition, the

Debtors entered into a $75 million revolving loan with Bank of America, N.A. and SunTrust

Bank (collectively, the “ABL Lenders”), pursuant to a Loan and Security Agreement dated as of

April 4, 2016 (the “ABL Credit Agreement”).5 As of the Petition Date, $41.25 million was due

under the ABL Credit Agreement.6

                      12.   Following Black Diamond’s acquisition, the Debtors continuously

operated at a loss. For 2016, the Debtors recorded an operating loss of $16.4 million.7

                      13.   Notwithstanding this loss, on March 16, 2017, the Debtors and the ABL

Lenders amended the ABL Credit Agreement to, among other things, authorize a $30 million

equity distribution to Black Diamond.8



3
         See Declaration of Alton Davis, President and Chief Operating Officer of Bayou Steel BD Holdings, L.L.C.
         in Support of Debtors’ Chapter 11 Petitions and First Day Motions (the “Davis Declaration”), ¶¶ 9, 12.
4
         See KPMG, BAYOU STEEL BD HOLDINGS, L.L.C. AND SUBSIDIARIES CONSOLIDATED FINANCIAL
         STATEMENTS (WITH INDEPENDENT AUDITORS REPORT THEREON) 12 (December 31, 2016) (the “2016
         Financial Statements”).
5
         Id. at 14.
6
         Davis Declaration, ¶ 25.
7
         2016 Financial Statements, at 4.
8
         See KPMG, BD LAPLACE, LLC FINANCIAL STATEMENTS (WITH INDEPENDENT AUDITORS REPORT
         THEREON) 12, 14 (December 31, 2017) (the “2017 Financial Statements”).


                                                       4
60280/0001-19111019v1
                 Case 19-12153-KBO         Doc 417      Filed 01/21/20    Page 5 of 18




                     14.   By December 2017, the balance under the ABL Credit Agreement

increased to over $38 million. The Debtors again recorded an operating loss for 2017, this time

$18.7 million.9

                     15.   On December 21, 2017, the Debtors entered into a $15 million

subordinated term loan from Black Diamond Commercial Finance, L.L.C. (the “Subordinated

Credit Agreement”).10

                     16.   Notwithstanding this new liquidity, the Debtors continued to deteriorate

financially. By the end of 2018, the Debtors recording a $10.5 million operating loss, the ABL

borrowings increased to $44 million, and the $15 million term loan under the Subordinated

Credit Agreement was fully drawn.11

                     17.   To increase liquidity, the Subordinated Credit Agreement was amended in

January 2019 and again in May 2019 to increase the term loan borrowings to $30 million and

$40 million, respectively.

                     18.   As of the Petition Date, $36.5 million was due under the Subordinated

Credit Agreement, including PIK interest.12

III.     The Bankruptcy Cases

                     19.   The Debtors maintain that they suffered under their debt load, which led to

severe liquidity issues and eventually a default under their revolving loan.13 Although the

Debtors engaged in negotiations with the ABL Lenders and Black Diamond regarding



9
         Id. at 3.
10
         Davis Declaration. ¶ 22.
11
         See KPMG, BD LAPLACE, LLC FINANCIAL STATEMENTS (WITH INDEPENDENT AUDITORS REPORT
         THEREON) 2-3 (December 31, 2018 and 2017).
12
         Davis Declaration. ¶ 25.
13
         Id. ¶ 28.


                                                    5
60280/0001-19111019v1
                Case 19-12153-KBO             Doc 417       Filed 01/21/20        Page 6 of 18




forbearance, an agreement could not be reached.14 In the months prior to the Petition Date, the

ABL Lenders began daily cash sweeps, further deteriorating the Debtors’ liquidity.15

                     20.   Given the ABL Lenders’ and Black Diamond’s refusal to provide any

additional support, the Debtors determined to substantially idle operations, begin liquidating

inventory, and terminate 300 employees one day prior to the Petition Date.16 On October 1, the

Debtors filed bankruptcy with a plan to liquidate their on-hand inventory and pursue a going-

concern sale for their now-idle operations.17

         A.          The Cash Collateral Motion

                     21.   To fund the bankruptcy cases, the Debtors filed a motion for authority to

use the ABL Lenders’ cash collateral subject to an approved budget, which motion was approved

by interim order (the “Interim Order”) on October 3, 2019.18

                     22.   The Interim Order provided the ABL Lenders with adequate protection for

any potential diminution in the value of their collateral, including: (i) weekly principal payments;

(ii) monthly payment of default interest; (iii) replacement liens and superpriority claims; and

(iv) payment of the ABL Lenders’ professional fees and expenses.19

                     23.   Black Diamond was also granted adequate protection in the form of

replacement liens and superpriority claims, junior to the liens and claims of the ABL Lenders.20



14
         Id.
15
         Id.
16
         Id. ¶¶ 29 - 30.
17
         Id. ¶ 30.
18
         See Agreed Interim Order (I) Authorizing the Use of Cash Collateral, (II) Granting Adequate Protection,
         (III) Modifying the Automatic Stay, (IV) Setting a Final Hearing, and (V) Granting Related Relief, Exhibit
         1 – Budget. Docket No. 42.
19
         Interim Order, ¶ 25.
20
         Id. ¶ 27.


                                                        6
60280/0001-19111019v1
                Case 19-12153-KBO               Doc 417       Filed 01/21/20   Page 7 of 18




Although the Interim Order did not specifically authorize any principal payments to Black

Diamond, the initial budget contemplated: (i) the payment of $6.7 million to Black Diamond

following the payment in full of the ABL Lenders; and (ii) the continuation of PIK interest.21

                  24.      Although the budget included $3.6 million to satisfy 503(b)(9) claims and

a $500,000 wind down reserve, the ABL Lenders were unwilling to authorize the payment of

such amounts from their collateral, with such expenses proposed to be paid after the ABL

Lenders were paid in full. Black Diamond, however, was similarly unwilling to provide for the

payment of such amounts from its collateral once the ABL Lenders were paid.

                  25.      Following its appointment, the Committee raised concerns with respect to

the Interim Order. The Committee maintained that the adequate protection proposed for the

ABL Lenders and Black Diamond was inappropriate absent a consensual budget that ensured the

administrative solvency of the estates. To the extent the ABL Lenders and Black Diamond

wished to obtain the benefits and protections of chapter 11, the Committee asserted that the

lenders were required to pay the administrative costs associated with these cases.

                  26.      Following extensive, good faith negotiations, the parties reached a

settlement that resolved the Committee’s concerns in the short term in the form of a final cash

collateral order (the “Cash Collateral Order”) and approved budget (the “Approved Budget”).22

Among other things, the Cash Collateral Order: (i) reserved the ABL Lenders’ request for

advance 506(c) and 552(b) waivers pending a further order of the Court; and (ii) excluded any

protections, including adequate protection, for Black Diamond.23



21
         See Interim Order, Exhibit 1 - Initial Budget.
22
         See Agreed Final Order (I) Authorizing the Use of Cash Collateral, (II) Granting Adequate Protection,
         (III) Modifying the Automatic Stay, and (IV) Granting Related Relief. Docket No. 241.
23
         See Cash Collateral Order, ¶¶ 55-56.


                                                          7
60280/0001-19111019v1
                Case 19-12153-KBO            Doc 417       Filed 01/21/20        Page 8 of 18




         B.       The Inventory Liquidations

                  27.     Since the Petition Date, the Debtors have been liquidating their 90,000

tons of on-hand inventory.           As of the filing of this Motion, the Debtors have shipped

approximately 84,000 tons and collected approximately $36 million of their $45 million of gross

sales.

                  28.     Although the ABL Lenders were initially projected to be paid in full from

the inventory liquidations by December 24, 2019, as of January 10, 2020, the ABL Lenders are

still owed approximately $5.8 million.

         C.       The Going-Concern Asset Sale

                  29.     On November 8, 2019, the Court entered an order approving bid

procedures to govern the sale of substantially all of the Debtors’ assets.24 The bid procedures

included the following sale timeline: (i) December 12 bid deadline; (ii) December 18 auction;

(iii) December 19 sale hearing; and (iv) December 31 sale closing deadline.

                  30.     The Debtors received 13 bids for some or all of their assets by the

December 12 bid deadline. At the conclusion of the auction, the Debtors, in consultation with

the Committee and the ABL Lenders, selected Liberty’s $28 million bid as the highest or

otherwise best bid for the Debtors’ assets.




24
         See Order (I) Approving Bid Procedures in Connection With the Potential Sale of Substantially All of the
         Debtors' Assets, (II) Scheduling an Auction and a Sale Hearing, (III) Approving the Form and Manner of
         Notice Thereof, (IV) Authorizing the Debtors to Enter Into a Stalking Horse Agreement, (V) Approving
         Procedures for the Assumption and Assignment of Contracts and Leases, and (VI) Granting Related Relief.
         Docket No. 224.


                                                       8
60280/0001-19111019v1
                Case 19-12153-KBO             Doc 417       Filed 01/21/20       Page 9 of 18




                  31.        The Court approved the sale to Liberty on December 23 and entered an

order (the “Sale Order”) approving the sale on December 26.25 The Liberty sale is scheduled to

close on or about January 31, 2020.

                  32.        Pursuant to the Sale Order, to the extent the ABL Lenders are not

otherwise paid in full from the inventory liquidations as of the sale closing, the sale proceeds

shall be used to indefeasibly pay the ABL Lenders in full.26

         D.       The Debtors’ Administrative Expenses

                  33.        Although the Cash Collateral Order was initially set to terminate on

December 20, 2019, the ABL Lenders were still owed $8.3 million as of that date. The ABL

Lenders, therefore, agreed to extend the Debtors’ use of cash collateral through and including

January 31, 2020 pursuant to an extended budget (the “Extended Budget”).27

                  34.        Pursuant to the Extended Budget, the ABL Lenders are proposed to be

paid in full from the proceeds of the inventory liquidations by January 24, 2020. Unlike the

Approved Budget, however, the Extended Budget does not provide for the payment of 503(b)(9)

claims or set aside a wind down reserve.

                  35.        Further, consistent with its position at the cash collateral hearing, Black

Diamond does not consent to the use of its cash collateral for anything other than the

professional fee carve-out.28



25
         See Order (I) Approving the Sale of Substantially All of the Debtors Assets Free and Clear of All Liens,
         Claims, Encumbrances, and Interests Under the Asset Purchase Agreement, (II) Authorizing the
         Assumption and Assignment of Contracts and Leases, And (III) Granting Related Relief. Docket No. 371.
26
         Sale Order, ¶ 10.
27
         See Notice of Agreed Extension of Expiration Date Under Final Cash Collateral Order. Docket No. 350.
28
         See In re Bayou Steel BD Holdings, L.L.C., et al., Case No. 19-12153 (Bankr. D. Del. December 23, 2019);
         Hr’g Tr. at 26:9-26:15 (“And Black Diamond does not consent to all these admin claims being paid ahead
         of them … and we are not willing to allow sale proceeds to be used to fund those claims, period, and full
         stop”) [hereinafter “Sale Hearing Transcript”].


                                                        9
60280/0001-19111019v1
               Case 19-12153-KBO               Doc 417        Filed 01/21/20        Page 10 of 18




                  36.      Based upon testimony at the December 23 sale hearing, the Debtors’

estates are administratively insolvent by more than $4 million, which includes: (i) $1.2 million of

real estate taxes; (ii) $220,000 of KEIP payments; (iii) $1.7 million of 503(b)(9) claims;

(iv) Candlewood’s $810,000 transaction fee; and (v) $40,000 of U.S. Trustee fees.29

                                                  ARGUMENT

                  37.      Section 1112(b)(1) provides that a court should either convert a chapter 11

case to chapter 7 or dismiss the case when cause is demonstrated, whichever is in the best

interests of creditors and the estate.30 The Third Circuit has held that section 1112(b) “requires a

two-step process in which the court first determines whether there is ‘cause’ to convert or

dismiss, and next chooses between conversion and dismissal based on the best interests of

creditors and the estate.”31 The purpose of section 1112(b)(1) is to prevent the debtor “from

gambling on the enterprise at the creditors’ expense when there is no hope of rehabilitation.”32

                  38.      Although section 1112(b) does not define “cause,” section 1112(b)(4)

provides sixteen factors that constitute “cause” to convert or dismiss a case.33 The factors,

however, are “not exhaustive” and courts are free to consider other factors.34 The application of

the factors is partly dependent on where the debtor is in the bankruptcy reorganization process.35



29
         See id. at 42:25-43:1 (“Mr. Pollack would testify he believes that the administrative shortfall right now is
         about $4,400,000”).
30
         11 U.S.C. § 1112(b)(1).
31
         In re Am. Capital Equip., LLC, 688 F.3d 145, 161 (3d Cir. 2012) (internal citations omitted).
32
         In re Reserves Resort, Spa & Country Club LLC, 2013 WL 3523289, at *2 (Bankr. D. Del. July 12, 2013).
33
         See 11 U.S.C. § 1112(b)(4).
34
         Gateway Access Solutions, 374 B.R. 556, 561 (Bankr. M.D. Pa. 2007) (“such lists are viewed as illustrative
         rather than exhaustive, and the Court should ‘consider other factors as they arise’”) (citing In re Brown, 951
         F.2d 564, 572 (3d Cir. 1991)); Quarles v. U.S. Trustee, 194 B.R. 95, 96 (W.D. Va. 1996) (courts may
         consider additional grounds in determining cause).
35
         Gateway Access Solutions, 374 B.R. at 561.


                                                         10
60280/0001-19111019v1
               Case 19-12153-KBO             Doc 417        Filed 01/21/20       Page 11 of 18




                  39.     The movant initially bears the burden of establishing cause under section

1112(b) of the Bankruptcy Code.36 If the movant establishes cause, the burden shifts to the

debtor to prove it falls within the “unusual circumstances” exception.37 Congress has explained

that the exception only applies if: (1) the debtor or a party in interest establishes that there is a

reasonable likelihood that a plan will be confirmed within a reasonable time period;

(2) the grounds for granting such relief include an act or omission for which there exists a

reasonable justification; or (3) such act or omission will be cured within a reasonable time

period.38

         A.       Continuing Losses Have Occurred Since the Inception of These
                  Cases and There is No Prospect for Rehabilitation

                  40.     Section 1112(b)(4)(A) provides that “cause” exists if there are substantial

or continuing losses or diminution of the estate and there is the absence of a reasonable

likelihood of rehabilitation.39 Although section 1112(b)(4)(A) is often analyzed in the context of

a debtor attempting to reorganize, courts have found section 1112(b)(4)(A) applicable to debtors

liquidating their assets in chapter 11 as well.40




36
         See 11 U.S.C. § 1112(b)(2); Reserves Resort, 2013 WL 3523289, at *2 (“The burden is on the moving
         party to prove cause by a preponderance of the evidence.”); Gateway Access Solutions, 374 B.R. at 561.
37
         11 U.S.C. § 1112(b)(1); Gateway Access Solutions, 374 B.R. at 567 (in order to deny conversion, the court
         must be able to specifically identify factors to establish conversion is not in the best interests of the
         creditors and the estate).
38
         See H.R. Rep. No. 109-31(I) at 94 (April 8, 2005), reprinted in 2005 U.S.C.C.A.N. 88, 2005 WL 832198.
39
         11 U.S.C. § 1112(b)(4)(A).
40
         See e.g., In re Wen-Kev Mgmt., No. 13-36463, 2014 U.S. Dist. LEXIS 177650 (D. N.J. Dec. 29, 2014);
         Loop Corp. v. United States Trustee, 379 F.3d 511 (8th Cir. 2004); In re BH S & B Holdings, LLC, 439
         B.R. 342 (Bankr. S.D.N.Y. 2010); Canpartners Realty Holding Co. IV, L.L.C. v. Vallambrosa Holdings,
         L.L.C. (In re Vallambrosa Holdings, L.L.C.), 419 B.R. 81, 89 (Bankr. S.D. Ga. 2009).


                                                       11
60280/0001-19111019v1
               Case 19-12153-KBO              Doc 417         Filed 01/21/20   Page 12 of 18




                  41.      In Loop Corp., the Eight Circuit affirmed the conversion of a chapter 11

bankruptcy case to chapter 7 on facts similar to those here — the debtor’s assets were liquidated,

the secured lender was paid off, and all that remained was cash and potential causes of action.41

The U.S. Trustee moved to convert the case because despite ongoing negotiations between the

debtor and the committee on the terms of a consensual plan, an agreement could not be

reached.42 The bankruptcy court found that the “ongoing expenses associated with the estate and

attempting to negotiate a confirmable plan constituted ‘continuing loss to or diminution of the

estate.’”43 In affirming conversion of the case to chapter 7, the Eight Circuit noted the following:

                  In the context of a debtor who has ceased business operations and
                  liquidated virtually all of its assets, any negative cash flow — including
                  that resulting only from administrative expenses — effectively comes
                  straight from the pockets of the creditors. This is enough to satisfy the
                  first element of § 1112(b)(1). … Courts have consistently understood
                  “rehabilitation” to refer to the debtor’s ability to restore the viability of its
                  business. Because the debtors here intended to liquidate their assets rather
                  than restore their business operations, they had no reasonable likelihood of
                  rehabilitation.44

                  42.      The Debtors’ continued presence in chapter 11 will increase the

administrative costs associated with these cases and further erode value for the Debtors’

creditors. As of January 31, 2020, the Liberty sale will have closed, the Debtors will have

liquidated all of their inventory, and only $4.4 million of accounts receivable are projected to

remain. After payment of the ABL Lenders, however, proceeds from the inventory liquidations

and the Liberty sale are insufficient to satisfy Black Diamond’s $36.5 million of subordinated

debt, let alone the administrative costs associated with these cases. The Debtors readily admit



41
         See generally, Loop Corp., 379 F.3d 511.
42
         Id.
43
         Id. at 514-15.
44
         Loop Corp., 379 F.3d at 516 (internal citations omitted);


                                                         12
60280/0001-19111019v1
               Case 19-12153-KBO               Doc 417        Filed 01/21/20        Page 13 of 18




that as of the December 23 sale hearing, the estates are administratively insolvent by more than

$4 million. Black Diamond, however, has repeatedly stated its unwillingness to fund these or

any other administrative expenses.45              The Debtors’ administrative deficit will continue to

increase the longer that these cases remain in chapter 11.                           Accordingly, the ongoing

administrative expense associated with remaining in chapter 11 will diminish the value of the

Debtors’ estates for all creditors and the first requirement of section 1112(b)(4)(A) is easily

satisfied.46

                  43.      The Debtors similarly do not have any prospect for reorganization. The

Debtors have sold substantially all of their assets to Liberty and are not attempting to reorganize

their businesses. As of the filing of this Motion, the Debtors have liquidated substantially all of

their remaining inventory, entered into the Liberty sale, and are merely continuing to collect

outstanding receivables. Accordingly, the second requirement of section 1112(b)(4)(A) is also

easily satisfied because “the Debtors’ intention to liquidate (rather than rehabilitate)

demonstrates that there is no likelihood of rehabilitation.”47




45
         See Sale Hearing Transcript at 26:9-26:15 (“And Black Diamond does not consent to all these admin
         claims being paid ahead of them … and we are not willing to allow sale proceeds to be used to fund those
         claims, period, and full stop”).
46
         See Wen-Kev Mgmt., 2014 U.S. Dist. LEXIS 177650 at *12 (citing Loop Corp., 379 F.3d at 516) (“the
         ongoing expenses associated with administering the estate and attempting to negotiate confirmable plans …
         can be deemed to be continued loss to … the estate”) (internal citations omitted); BH S & B, 439 B.R. at
         348 (cause exists to convert the case where “the Debtors’ financial statements reflecting continuing losses
         and the Debtors’ intention to liquidate establish that there is no likelihood of rehabilitation”); In re Citi-
         Toledo Partners, 170 B.R. 602, 606 (Bankr. N.D. Ohio 1994) (“first requirement of § 1112(b)(1) satisfied
         because administrative expenses eroded the position of the estate’s creditors and diminished the value of
         the estate”); Vallambrosa Holdings, 419 B.R. at 89 (“accumulating administrative expenses are eroding the
         position of the estate's creditors and further diminishing the value of the estate”).
47
         BH S & B, 439 B.R. at 347; Loop Corp., 379 F.3d at 516 (“Because the debtors here intended to liquidate
         their assets rather than restore their business operations, they had no reasonable likelihood of
         rehabilitation”); Wen-Kev Mgmt., 2014 U.S. Dist. LEXIS 177650 at *12-13 (no likelihood of rehabilitation
         where the final act to be achieved was the distribution of the liquidated estate).


                                                         13
60280/0001-19111019v1
               Case 19-12153-KBO               Doc 417         Filed 01/21/20        Page 14 of 18




         B.       The Debtors’ Estates Are Administratively Insolvent

                  44.      Although not specifically set forth in section 1112(b), courts have

considered whether an estate is administratively insolvent in determining whether “cause” exists

to convert or dismiss a case.48 As set forth above, notwithstanding the fact that these cases were

run for their benefit, neither the ABL Lenders nor Black Diamond is willing to fund the

administrative costs associated with these cases. In particular, neither the ABL Lenders nor

Black Diamond has made any provision for the payment of more than $4 million of

administrative expenses, including $1.2 million of real estate taxes, $220,000 of KEIP payments,

$1.7 million of section 503(b)(9) claims, Candlewood’s $810,000 transaction fee and $40,000 of

U.S. Trustee fees.         Additional administrative expenses have and will continue to accrue,

including professional fees and U.S. Trustee fees. The Debtors must account for and pay these

liabilities, in addition to all other administrative expense claims, in order to remain in chapter 11.

Accordingly, cause similarly exists to convert these cases to chapter 7 solely based on the

administrative insolvency of these estates.49

         C.       The Debtors Cannot Confirm a Chapter 11 Plan

                  45.      Section 1112(b)(4)(J) provides that “cause” may include the failure to file

a disclosure statement, or the failure to file or confirm a plan, within the time fixed by the

Bankruptcy Code or by order of the court.50 The timely and accurate disclosure of financial




48
         See BH S & B, 439 B.R. at 349 (“Although section 1112(b)(4) does not list administrative insolvency as
         cause to convert or dismiss a chapter 11 case, a court may still consider this factor.”).
49
         Id. (converting cases to chapter 7 due to the administrative insolvency of the estates).
50
         See 11 U.S.C. § 1112(b)(4)(J).


                                                          14
60280/0001-19111019v1
                Case 19-12153-KBO              Doc 417         Filed 01/21/20       Page 15 of 18




information is the “life blood of the chapter 11 process.”51 Whether the period during which a

debtor fails to file a plan or disclosure statement constitutes a reasonable period of time will

depend upon the unique circumstances of each case.52

                   46.      As set forth above, the Debtors have an administrative shortfall in excess

of $4 million as of December 23. Neither the ABL Lenders nor Black Diamond is willing to

fund these and other costs necessary to remain in chapter 11. The Debtors, therefore, are unable

to confirm a chapter 11 plan. For this reason as well, the Committee submits that “cause” exists

to convert these cases to cases under chapter 7 of the Bankruptcy Code.

IV.       Conversion Of These Cases Best Serves The Interests
          Of Creditors And The Debtors’ Estates

                   47.      Having established causes for conversion, a court must examine whether

conversion or dismissal is in the best interests of the creditors and the estate. Here, conversion,

rather than dismissal, would best serve the interests of the Debtors’ estates. Although both

conversion and dismissal would end the administrative burn in fees and costs associated with

chapter 11, conversion to chapter 7 is clearly preferable. The only remaining assets following

the sale closing will consist of outstanding accounts receivable and potential estate causes of

action.     Conversion, therefore, would result in a chapter 7 trustee investigating, and if

appropriate, pursuing such causes of actions for the benefit of all creditors.




51
          Id. (finding that the debtor’s failure to file a disclosure statement within the time period set by the court
          constitutes cause under section 1112(b)); see also BH S & B, 439 B.R. at 351 (cause exists to convert
          because debtor has failed file a plan and disclosure statement by the court-approved deadline).
52
          Quarles, 194 B.R. at 97 (appellant’s failure to file a disclosure statement as requested by the bankruptcy
          court undermines the chapter 11 process); BH S & B, 439 B.R. at 351 (while the complexity and nature of
          the case will dictate its pace, “a debtor cannot wallow in chapter 11”).


                                                          15
60280/0001-19111019v1
                Case 19-12153-KBO             Doc 417        Filed 01/21/20       Page 16 of 18




                  48.      In particular, the Committee believes there are potential estate claims with

respect to, among other things, the $30 million equity distribution made to Black Diamond in

March 2017. The distribution was made at a time when the Debtors were operating at a loss and

there is a question as to whether they were insolvent. Upon information and belief, based upon

documentation reviewed by the Committee to date, there was no corporate authorization with

respect to such equity distribution, including any documentation or board presentations

supporting the basis for such distribution.

                  49.      Accordingly, there may be claims against Black Diamond and/or the

Debtors’ D&Os (some of whom were Black Diamond appointees) with respect to such

distribution. Such claims could recover upwards of $30 million for the benefit of unsecured

creditors. However, these claims would be eliminated if the Debtors’ cases were dismissed.

Further, Black Diamond has itself indicated that it does not oppose conversion of these cases to

chapter 7.53 The appointment of a chapter 7 trustee would allow the Debtors’ assets to be orderly

liquidated and to distribute such proceeds to the Debtors’ creditors in an efficient manner.

                  50.      For the foregoing reasons, conversion of these cases to cases under chapter

7 of the Bankruptcy Code is warranted, necessary, and in the best interests of creditors and the

estate.




53
          See Sale Hearing Transcript at 26:2-27:3 (“…or they can convert the case to a 7 and we're okay with that,
          Your Honor.”).


                                                        16
60280/0001-19111019v1
               Case 19-12153-KBO       Doc 417      Filed 01/21/20   Page 17 of 18




                                     NO PRIOR REQUEST

                  51.   The Committee has not made a prior request seeking the relief requested

by this Motion to this or any other Court.

                                             NOTICE

                  52.   Notice of this Motion will be provided to: (a) the Debtors, 138 Highway

3217, LaPlace, Louisiana, 70068, Attn: Alton Davis (alton.davis@bayousteel.com); (b) counsel

to the Debtors, Polsinelli PC, 222 Delaware Avenue, Suite 1101, Wilmington, DE 19801, Attn:

Christopher Ward (cward@polsinelli.com) and Shanti Katona (skatona@polsinelli.com); (c) the

United States Trustee for the District of Delaware, 844 King Street, Suite 2207, Lockbox 35,

Wilmington, DE 19801, Attn: Linda J. Casey (linda.casey@usdoj.gov); (d) counsel to the

Prepetition Agent, Vinson & Elkins LLP, 2001 Ross Avenue, Suite 3900, Dallas, Texas 75201-

2975, Attn: William L. Wallander (bwallander@velaw.com) and Bradley R. Foxman

(bfoxman@velaw.com), and Richards, Layton & Finger, P.A., One Rodney Square, 920 North

King Street, Wilmington, Delaware 19801, Attn: Mark D. Collins (collins@rlf.com); (e) counsel

to Black Diamond Commercial Finance, LLC, Winston & Strawn LLP, 35 Wacker Dr., Chicago,

Illinois 60601, Attn: Dan McGuire (dmcguire@winston.com) and Fox Rothschild LLP, Citizens

Bank Center, 919 North Market Street, Suite 300, Wilmington, Delaware 19899-2323, Attn: Seth

Niederman (sniederman@foxrothschild.com); and (f) any party that has requested notice

pursuant to Bankruptcy Rule 2002. The Committee respectfully submits that no further notice of

the Motion is necessary or required under the circumstances.




                                               17
60280/0001-19111019v1
               Case 19-12153-KBO       Doc 417       Filed 01/21/20   Page 18 of 18




                  WHEREFORE, the Committee requests that the Court enter an order converting

these cases to cases under chapter 7 of the Bankruptcy Code and granting such other and further

relief as the Court may deem just and proper.

Dated: January 21, 2020

                                                 COLE SCHOTZ P.C.


                                                 /s/ Katherine M. Devanney
                                                 G. David Dean (No. 6403)
                                                 Patrick J. Reilley (No. 4451)
                                                 Katherine M. Devanney (No. 6356)
                                                 500 Delaware Avenue, Suite 1410
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 652-3131
                                                 Facsimile: (302) 652-3117
                                                 ddean@coleschotz.com
                                                 preilley@coleschotz.com
                                                 kdevanney@coleschotz.com

                                                 and

                                                 KELLEY DRYE & WARREN LLP
                                                 James S. Carr (admitted pro hac vice)
                                                 Jason R. Adams (admitted pro hac vice)
                                                 Lauren S. Schlussel (admitted pro hac vice)
                                                 101 Park Avenue
                                                 New York, New York 10178
                                                 Telephone: (212) 808-7800
                                                 Facsimile: (212) 808-7897
                                                 Email: jcarr@kelleydrye.com
                                                        jadams@kelleydrye.com
                                                        lschlussel@kelleydrye.com

                                                 Counsel to the Official Committee of Unsecured
                                                 Creditors of Bayou Steel BD Holdings, L.L.C., et al.




                                                18
60280/0001-19111019v1
